DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ent et al. (US 20180188774). 

As to claim 1, Ent discloses an information handling system comprising: 
a housing having first and second housing portions (Fig. 1) rotationally coupled to rotate between a closed position and a clamshell position, the second housing portion having a transparent material (Fig. 1, [0040]: tablet position and clamshell position, [0063]: a transparent state and an opaque state); 
processing components (Fig. 1(112)) disposed in the housing and operable to process information (Fig. 1, [0059]); 
a keyboard (Fig. 1(124)) disposed in the first housing portion and interfaced with the processing components to accept keyed inputs ([0040] – [0041]); 
a display (Fig. 1(144)) disposed in the second housing portion and interfaced with the processing components to present the information as visual images; 
a switchable film disposed in the second housing aligned with the display and interfaced with the processing components ([0040] – [0041], [0063]); and 
a non-transitory memory (Fig. 1(114)) storing instructions that when executed on the processing components cause the switchable film to transition between a transparent state and an opaque state based upon one or more predetermined conditions including at least a rotational orientation of the first and second housing portions ([Fig. 15, [0063]: a transparent state and an opaque state, [0111], [0116]: display housing 1440 includes a back side 1445 where the transparent window 1446 allows for seeing through a portion of the display housing 1440). 
As to claim 10, Ent discloses a method for presenting visual images at an information handling system, the method comprising: 
monitoring context at the information handling system to determine when the information handling system is rotated to a tablet position and a clamshell position (Fig. 1, [0040]: tablet position and clamshell position, [0063]); 
when in the clamshell position, presenting visual images at an inner surface of the housing with a switchable film configured to an opaque state (Fig. 1, [0040], [0063]:  an opaque state); and 
when in the tablet position, presenting the visual images at an outer surface of the housing with the switchable film configured to a transparent state (Fig. 1, [0040], [0063]: a transparent state). 
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 2-7, 9, 11-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ent et al. (US 20180188774) in view of Lee et al. (US 20110084893). 

As to claim 2, Ent teaches the information handling system of claim 1 further comprising: a sensor (Fig. 14(1468): ambient light sensor) disposed in the housing and interfaced with the processing components (Fig. 1, [0040], [0063]). 
Ent does not expressly teach the sensor operable to detect the rotational orientation; wherein the instructions command a transition of the switchable film from the transparent state to the opaque state as the rotational orientation adjusts from the closed position towards the clamshell position. 
Lee teaches the sensor (Fig. 1(140)) operable to detect the rotational orientation ([0059]); wherein the instructions command a transition of the switchable film from the transparent state to the opaque state as the rotational orientation adjusts from the closed position towards the clamshell position ([0059]: sensing unit 140 detects an open/close states). 
Therefore, it would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ent’s information handling system by incorporating Lee’s idea of including a sensor operable to detect the rotational orientation in order to provide user more flexibility and reduce power consumption. 
As to claim 3, Ent (as modified by Lee) teach the information handling system of claim 2 wherein the instructions orient the visual images for presentation at an inner surface of the second housing portion when the switchable film has the opaque state and orient the visual images for presentation at an outer surface of the second housing portion when the switchable film has the transparent state (Ent: Fig. 1, Fig. 15, [0063]: a transparent state and an opaque state, [0111], [0116]: display housing 1440 includes a back side 1445 where the transparent window 1446 allows for seeing through a portion of the display housing 1440). 
As to claim 4, Ent (as modified by Lee) teach the information handling system of claim 2 further comprising a touch detection sensor integrated in an outer surface of the second housing portion, the display presenting visual images at the outer surface in the closed position and accepting touch inputs at the visual images with the touch detection sensor (Ent: [0035], [0040], Lee: [0066] – [0068]). 
As to claim 5, Ent (as modified by Lee) teach the information handling system of claim 4 wherein the switchable film comprises an OLED film (Ent: [0130], Lee: [0063]). 
As to claim 6, Ent (as modified by Lee) teach the information handling system of claim 4 wherein the switchable film comprises an LCD film (Ent: [0130], Lee: [0063]). 
As to claim 7, Ent (as modified by Lee) teach the information handling system of claim 4 wherein the switchable film comprises electronic-paper (Ent: [0128], Ent: [0128]). 
As to claim 9, Ent (as modified by Lee) teach the information handling system of claim 2 wherein the instructions have an override that selectively commands the switchable film to the transparent state with the housing in the clamshell orientation to present visual images with augmented reality (Lee: Fig. 11(d), [0164]). 
As to claim 11, Ent (as modified by Lee) teach the method of claim 10 further comprising: closing a housing of the information handling system to bring the display at the inner surface in proximity against a keyboard integrated in the housing (Lee: [0059]); and presenting the visual images out the upper side of the outer surface as the tablet position (Lee: [0059]). 
As to claim 12, Ent (as modified by Lee) teach the method of claim 11 further comprising: integrating a touch detection sensor in the outer surface; and accepting touch inputs at the visual images with the touch detection sensor in the tablet position (Lee: [0066] – [0068]. 
As to claim 13, Ent (as modified by Lee) teach the method of claim 12 further comprising: rotating the housing from the tablet position towards the clamshell (Ent: Fig. 1, [0063]); detecting a predetermined rotational orientation (Ent: [0116]); in response to the predetermined rotational orientation, configuring the switchable film from the transparent to the opaque state (Ent: Fig. 1, [0063]); and in response to the predetermined rotational orientation, reversing the visual image orientation for presentation at the inner surface of the housing (Ent: Fig. 1, [0040], [0063]). 
As to claim 15, Ent (as modified by Lee) teach the method of claim 10 further comprising: determining context of the clamshell position and augmented reality visual images (Ent: Fig. 1, [0040]: tablet position and clamshell position, [0063]); and in response to the determining context, configuring the switchable film from the opaque state to the transparent state (Ent: Fig. 1, [0040], [0063]). 
As to claim 16, Ent discloses a display comprising: 
a transparent housing (Fig. 1, [0063]: a transparent state); 
a display film (Fig. 1(144)) disposed in the transparent housing and operable to present information as visual images (Fig. 1, [0040], [0063]: a transparent state and an opaque state); 
a switchable film disposed between display film and the transparent housing, the switchable film having a transparent state and an opaque state (Fig. 1, [0040]: tablet position and clamshell position, [0063]: a transparent state and an opaque state); and 
a controller (Fig. 1(112)) interfaced with the switchable film and the sensor to command the opaque state in the clamshell configuration and the transparent state in the tablet configuration (Fig. 1, [0040]: tablet position and clamshell position, [0063]). 
Ent does not explicitly teach a sensor operable to detect a tablet configuration and a clamshell configuration of the transparent housing. 
Lee teaches a sensor (Fig. 1(140)) operable to detect a tablet configuration and a clamshell configuration of the transparent housing ([0059]: sensing unit 140 detects an open/close states). 
Therefore, it would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ent’s information handling system by adapting Lee’s idea of including a sensor operable to detect a tablet configuration and a clamshell configuration of the transparent housing in order to provide user more flexibility and reduce power consumption. 

As to claim 17, Ent (as modified by Lee) teach the display of claim 16 further comprising: a graphics processor operable to generate pixel values that define the visual image (Ent: Fig. 1, [0040], [0063]); wherein: in the clamshell configuration, the graphics processor generates the pixel values to present the visual image for viewing at the display opposite the switchable film (Ent: Fig. 1, [0040]: tablet position and clamshell position, [0063]); and in the tablet configuration, the graphics processor generates the pixel values to present the visual image for viewing through the switchable film (Ent: Fig. 1, [0040], [0063]). 
As to claim 18, Ent (as modified by Lee) teach the display of claim 16 further comprising: a timing controller operable to generate the visual images with pixel values provided from a graphics processor and scanned to the display film pixels (Ent: Figs. 1, 2, [0040], [0063]); wherein: in the clamshell configuration, the timing controller scans the pixel values to present the visual image for viewing at the display opposite the switchable film (Ent: Fig. 1, [0040], [0063]); and in the tablet configuration, the timing controller scans the pixel values to present the visual image for viewing through the switchable film (Ent: Fig. 1, [0040]: tablet position and clamshell position, [0063]). 
As to claim 19, Ent (as modified by Lee) teach the display of 16 wherein the sensor detects movement of the housing between the tablet configuration and the clamshell configuration and the controller transitions between the transparent and opaque states at a predetermined movement (Ent: Fig. 1, [0040]: tablet position and clamshell position, [0063]). 
As to claim 20, Ent (as modified by Lee) teach the display of claim 16 wherein the tablet configuration comprises the transparent housing closed over a main housing having keyboard and presenting the visual images at the upper surface of the transparent housing (Ent: Fig. 1, [0040], [0063]). 

7.	Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ent et al. (US 20180188774) in view of Lee et al. (US 20110084893) and in further view of Ho et al. (US 20160259370). 

As to claim 8, Ent (as modified by Lee) teach the information handling system of claim 4 wherein the instructions command for keyboard scanning when the display presents visual images at the outer surface in the closed position (Ent: [0153]: low power state, sleep mode). 
Ent (as modified by Lee) do not specifically teach the instructions command power off of keyboard scanning when the display presents visual images at the outer surface in the closed position. 
Ho teaches the instructions command power off of keyboard scanning when the display presents visual images at the outer surface in the closed position ([0001], [0023]: keyboard disabled). 
Therefore, it would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the information handling system of Ent (as modified by Lee) by adapting Ho’s idea of disabling keyboard when not in use in order to provide reduce power consumption. 

As to claim 14, Ent (as modified by Lee and Ho) teach the method of claim 13 further comprising: powering down a keyboard in the tablet position; and in response to the predetermined rotational orientation, powering up the keyboard (Ho: [0001], [0023]: keyboard disabled). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFROZA Y CHOWDHURY whose telephone number is (571)270-1543. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AFROZA CHOWDHURY/Primary Examiner, Art Unit 2628